Title: To James Madison from James C. Neilson, 10 June 1808
From: Neilson, James C.
To: Madison, James



Sir
Baltimore June 10th. 1808

My friend Mr. MacCreery has communicated to me your Oblidging answers to his application on my behalf as the Bearer of your next dispatch to London
I Should find myself much honourd by that office on the terms your letter States as my Object in the application in addition to the desire of being usefull was not Emolument but the Protection and introduction attending on the appointment in this Unsettled time.  The Port from whence the Ship may sail is of no importance to me.
My affairs in England will not I hope detain me more than a few days and enable me to Offer my Services to Mr. Pinckney probably by return of the vessell  Should they be honoured by your Acceptance of them on this Occasion a Knowledge of Which would much add to the Obligation that I may be in perfect readiness for your Orders who am with the greatest Respect Your Most Obedient

James C. Neilson

